DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: vaporizer 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “anesthetic vaporizer between the patient side and a patient” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities:
¶0023 includes an instance of “actuating side 24” which should read “actuating side 22”
Appropriate correction is required.
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:
Claim 1, Ln. 4 recites “an ventilator orifice” which should read “a ventilator orifice”
Claim 13, Ln. 2 recites “when patient side” which should read “when the patient side”
Claim 14, Ln. 4 recites “and pressure generated” which should read “and a pressure generated”
Claim 18, Ln. 3 recites “response to gas flow on an actuating side” which should read “response to a gas flow on an actuating side”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “a partition pressure caused …” in Ln. 4 which deems the claim indefinite. It is unclear whether reference is intended to the “pressure generated by the partition” of claim 14 or to a further pressure of the partition. For the purposes of examination the limitation will be interpreted as reading “the partition pressure which is caused …”.
Claim 18 recites the limitation “a gas flow on the actuating side” in Ln. 5 which deems the claim indefinite. It is unclear whether reference is intended to the prior gas flow on the actuating side of Ln. 3-4 or to an alternate gas flow on the actuating side. For the purposes of examination the limitation will be interpreted as reading “the gas flow on the actuating side”.
Claim 19 recites the limitation “a bypass gas flow” in Ln. 1 which deems the claim indefinite. It is unclear whether reference is intended to the bypass gas flow of claim 18 or to an alternate bypass gas flow. For the purposes of examination the limitation will be interpreted as reading “the bypass gas flow”.
Claim 20 recites the limitation “an anesthetic vaporizer between the patient side and a patient” in Ln. 1-2 which deems the claim indefinite. The drawings and discussion of the invention only appear to define an anesthetic vaporizer as upstream of the patient side of the rebreathing device. It is thus unclear how applicant is attempting to define the anesthetic vaporizer as “between the patient side and a patient”. Is the limitation instead intended to read “between the actuating side and a patient”?
Claim 20 recites the limitation “by way of the gas flow” in Ln. 2 which deems the claim indefinite. Claim 18 has defined three distinct “gas flow” limitations (in addition to the bypass gas flow). It is thus unclear which particular gas flow limitation is intended by the instant limitation. It appears the limitation would best be understood as directed toward either the “gas flow in the patient side” or the “gas flow from the patient side”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhrman et al. (U.S. Pub. 2005/0076911, henceforward “Fuhrman ‘911”).
Regarding claim 1, Fuhrman ‘911 discloses a rebreathing device (e.g. Figs. 3 & 6; ¶0031), comprising: a movable partition (#16; ¶0028) having an actuating side (Fig. 6 right of #16) on a first side of the movable partition, and a patient side (Fig. 6 left of #16) on a second side of the movable partition; a housing (Fig. 3 #13; ¶0024) disposed about the movable partition, the housing having a ventilator orifice (Fig. 3 #28) for pneumatic communication between a ventilator (Fig. 3) and the actuating side, and having a patient orifice (Fig. 3 #25) for pneumatic communication between the patient side and a patient (¶0031); and a shunt (Fig. 6 left #67; ¶¶0036-0037) defining a bypass flow path (¶¶0036-0037) from the actuating side and to the patient side if the moveable partition is at a maximal displacement toward the patient side (Fig. 6 when #16 is against #46A gas will flow from #73 to #70; ¶¶0036-0037).
Regarding claim 5, Fuhrman ‘911 discloses the shunt comprises a valve (Fig. 6 left #76; ¶0036) disposed in the bypass flow path to prevent fluid flow from the patient side to the actuating side.
Regarding claim 6, Fuhrman ‘911 discloses the valve is a check valve (¶0036) configured to allow flow when a pressure drop across the check valve exceeds a threshold value.
Regarding claim 16, Fuhrman ‘911 discloses the movable partition is configured so as to increase a pressure within the patient side of the housing. Movable partition acts as a sort of piston (e.g. Figs. 3 & 6) and when moving toward the patient side will increase a pressure within the patient side based upon common principles of physics.
Regarding claim 17, Fuhrman ‘911 discloses the movable partition has a weight configured to increase the pressure within the patient side of the housing. The pressure in the claim is not required to be solely caused by the weight of the moveable partition. The moveable partition must have weight and that weight must influence the partition pressure applied during its movement.
Regarding claim 18.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rist (U.S. Pub. 2006/0107947).
Regarding claim 1, Rist discloses a device (Figs. 1a-1b; ¶0015) capable of use with rebreathing, comprising: a movable partition (#2; ¶0015) having an actuating side (Fig. 1b left of #2) on a first side of the movable partition, and a patient side (Fig. 1b left of #2) on a second side of the movable partition; a housing (Figs. 1a-1b bounding arrowed gas flow) disposed about the movable partition, the housing having a ventilator orifice (Fig. 1a left end) for pneumatic communication between a ventilator (¶0015 – inspiration leg) and the actuating side, and having a patient orifice (Fig. 1a right end) for pneumatic communication between the patient side and a patient; and a shunt (Fig. 1a inspiration pathway below #5’ and past #2 – as opposed to the expiration pathway above #5’ in Fig. 1b) defining a bypass flow path (Fig. 1a – inspiration path – as opposed to the expiration path of Fig. 1b) from the actuating side and to the patient side if the moveable partition is at a maximal displacement toward the patient side (Fig. 1a #2 opened).
Regarding claim 2, Rist discloses a vaporizer (Fig. 1a #3; ¶0015) disposed in the bypass flow path of the shunt.
Regarding claim 3, Rist discloses the vaporizer comprises a fresh gas orifice (¶¶0002, 0015 – compressed-air operated atomizer) for receiving fresh gas and providing same to the patient side. Compressed air from the atomizer will be included in the output of atomizer 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrman et al. (U.S. Pub. 2005/0076911, henceforward “Fuhrman ‘911”) in view of Downs (U.S. Patent 6123072).
Regarding claim 9, Fuhrman ‘911 fails to disclose the shunt comprises a flow meter.
Downs teaches an anesthesia breathing apparatus (Fig. 3) including a flow sensor (Fig. 3 #41; Col. 7, Ln. 44-55) immediately downstream of a movable partition chamber (Fig. 3 #35). Downs teaches this flow sensor location as providing the benefit of supplying effective measurement of pressure within the breathing apparatus (Col. 7, Ln. 44 – Col. 8, Ln. 4).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Fuhrman ‘911 the shunt comprises a flow meter in order to provide the benefit of locating a flow sensor immediately downstream of the movable partition such that effective measurement of pressure within the rebreathing device can be made in view of Downs.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrman et al. (U.S. Pub. 2005/0076911, henceforward “Fuhrman ‘911”) in view of Garcia (U.S. Patent 4510930).
Regarding claim 10, Fuhrman ‘911 fails to disclose the shunt comprises a flow alarm.
Garcia teaches a gas distribution apparatus and teaches a whistle responsive to flow (#36, 74; Col. 3-4) on a pathway of gas toward a user. Garcia teaches a whistle responsive to flow as providing the benefit of supplying an audible alarm when pressure drops too low for safe use (Col. 3-4).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Fuhrman ‘911 the 
Regarding claim 11, Fuhrman ‘911 teaches the invention as modified above and Garcia as incorporated therein further teaches the flow alarm is a whistle (Col. 3-4).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrman et al. (U.S. Pub. 2005/0076911, henceforward “Fuhrman ‘911”) in view of Fuhrman et al. (U.S. Pub. 2009/0050151, henceforward “Fuhrman ‘151”).
Regarding claim 14, Fuhrman ‘911 discloses an exhaust conduit (Fig. 3 leading from #25 into circuit) defining an exhaust flow path from the patient side.
Fuhrman ‘911 fails to disclose the exhaust conduit having a starling resistor configured to permit an exhaust flow from the patient side when a pressure on the patient side is greater than a sum of pressure on the actuating side and a pressure generated by the partition (partition pressure).
Fuhrman ‘151 teaches a breathing gas delivery system and teaches a starling resistor configured to permit an exhaust flow from a patient side (¶¶0035-0038). Fuhrman ‘151 teaches a starling resistor as providing the benefit of supplying precise timing of gas movement from the patient side based upon parameter feedback which causes operation of the starling resistor (¶¶0035, 0038).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Fuhrman ‘911 the exhaust conduit having a starling resistor configured to permit an exhaust flow from the patient side when a pressure on the patient side is greater than a sum of pressure on the actuating side and a pressure generated by the partition (partition pressure) in order 
Regarding claim 15, Fuhrman ‘911 teaches the invention as modified above and Fuhrman ‘151 as incorporated therein further teaches the exhaust conduit further includes an exhaust valve (¶0035 – PEEP valve) disposed in the exhaust flow path between the patient side and the starling resistor, wherein the exhaust valve is configured to permit an exhaust gas flow when a pressure drop across the exhaust valve is greater than the partition pressure which is caused by a weight of the moveable partition. The partition pressure in the claim is not required to be solely caused by the weight of the moveable partition. The moveable partition must have weight and that weight must influence the partition pressure applied during its movement.
Allowable Subject Matter
Claim(s) 4, 7-8, and 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As an initial matter it is noted that Fuhrman et al. (U.S. Pub. 2003/0015199), as cited on the International Search Report, is not found to accurately read on the instant 
Regarding claim 4, Neither Fuhrman ‘911 nor Rist teach or suggest the bypass flow path of the shunt further comprises a CO2 scrubber.
While Fuhrman ‘911 does suggest use of a vaporizer (¶¶0003-0004, 0031; claim 25), as required by claim 2, there is no teaching or suggestion of specifically locating a vaporizer within the bypass flow path of the shunt. Rather, the clearest discussion in Fuhrman ‘911 appears to indicate that a therapeutic agent would be delivered to first orifice 25 by way of second orifice 28 when movable divider 16 was moved against bumper 46A (¶0031).
Rist fails to teach or suggest any consideration of a CO2 scrubber.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 7, the instant claim is found to be allowable over Fuhrman ‘911 for the same general reasons as discussed above in regard to claim 4.
Regarding Rist it is noted that valve 2 has already been read as the movable partition of claim 1 and thus cannot also be read as the valve of claim 5.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 12, the instant claim is found to be allowable for the same general reasons as discussed above in regard to claim 4.
Regarding claim 13, Neither Fuhrman ‘911 nor Rist teach or suggest the shunt is blocked during normal operation and unblocked when the patient side is maximally evacuated to allow fluid flow from the actuating side to the patient side.
Fuhrman ‘911 conspicuously always discusses edge 37 as limiting but not preventing flow between the two sides of the movable partition (¶¶0006, 0025, 0029-0030).
The operation of valve 2 in Rist is not at all related to a maximal evacuation of the downstream side of valve 2.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 19, the instant claim is found to be allowable over Fuhrman ‘911 for the same general reasons as discussed above in regard to claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785